United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1790
                                   ___________

United States of America             *
                                     *
            Appellee,                * Appeal from the United States
                                     * District Court for the
      v.                             * District of Minnesota
                                     *
Charles Jason Parkhurst,             * [UNPUBLISHED]
also known as Charles Erickson,      *
                                     *
            Appellant.               *
                                ___________

                             Submitted: November 13, 2001
                                Filed: November 29, 2001
                                 ___________

Before BYE, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Charles Parkhurst pleaded guilty to assaulting a woman with a dangerous
weapon, 18 U.S.C. §§ 113(a)(3), 1151, 1153(a), and using a firearm during that
violent crime, 18 U.S.C. § 924(c)(1)(A). At the change-of-plea hearing, the district
court1 read portions of the indictment into the record, including factual allegations
that Parkhurst is an Indian and that his crimes occurred in Indian Country on the Red
Lake Indian Reservation in Minnesota.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
      Parkhurst waived the right to appeal his conviction in his plea agreement
(subject to two exceptions not pertinent here), but he instituted this appeal anyway.
To avoid the obvious waiver, Parkhurst attempts to characterize the issues raised on
appeal as challenges to the subject matter jurisdiction of the district court.

       Parkhurst contends that the district court lacked jurisdiction to impose his
sentence because the government proved neither that he is an Indian nor that his
crime took place in Indian Country. This contention actually challenges the
government’s proof of two elements of the charged crimes, a non-jurisdictional
argument frequently characterized as a sufficiency-of-the-evidence challenge.
Parkhurst also argues that the federal law granting federal courts jurisdiction over
certain crimes committed in Indian Country is unconstitutional as applied to the Red
Lake Indian Reservation, and that Congress lacked the power to enact the law. These
arguments are constitutional, not jurisdictional, in character.

       Federal district courts have jurisdiction over prosecutions stemming from
certain crimes committed by Indians in Indian Country. 18 U.S.C. §§ 1153(a), 3231.
Parkhurst’s indictment lists several such federal offenses, as well as the pertinent
facts that Parkhurst is an Indian and that his crimes took place in Indian Country. “In
order for a defendant who has pleaded guilty to sustain a challenge to the district
court’s jurisdiction, he must establish that the face of the indictment failed to charge
a federal offense.” Mack v. United States, 853 F.2d 585, 586 (8th Cir. 1988) (per
curiam). Parkhurst’s indictment plainly alleges cognizable federal offenses and hence
the district court properly had jurisdiction to impose his sentence.

       As we have explained, Parkhurst’s claims are not jurisdictional in character
and he waived the right to raise other claims on appeal in his plea agreement. We
therefore dismiss this appeal to enforce his knowing and voluntary waiver of
appellate rights. See United States v. Berberich, 254 F.3d 721, 724-25 (8th Cir.), cert.
denied, No. 01-6574 (Oct. 29, 2001).

                                          -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-